Case 2:19-cv-00974-JS-GRB Document 18 Filed 08/13/19 Page 1 of 1 PageID #: 280

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

------------------------------X

RICARDO SIBRIAN, ET AL.
                                                      CALENDAR NOTICE
-V-                                                  CV 19-974(JS)(GRB)

CENTO FINE FOODS, INC.

------------------------------X

APPEARANCES:
For Plaintiff(s):
Spencer Sheehan, Esq.
Sheehan & Associates
505 Northern Blvd.         #311
Great Neck NY 11021


For Defendant(s):
Daniel Tyler, Esq.
Erin Conway, Esq.
Amin Talati Wasserman
100 S. Wacker Dr.     #2000
Chicago IL 60606



     THE ABOVE-REFERENCED CASE IS SCHEDULED FOR A PRE-MOTION
CONFERENCE BEFORE JUDGE JOANNA SEYBERT AT 2:30PM ON FRIDAY,
OCT. 18, 2019. A BRIEFING SCHEDULE WILL BE SET, AS APPROPRIATE.

     SHOULD THE COURT ALSO ENTERTAIN SETTLEMENT DISCUSSIONS,
COUNSEL SHALL HAVE SETTLEMENT AUTHORITY OR BE ABLE TO CONTACT
SOMEONE WITH AUTHORITY.

     PLEASE REPORT TO COURTROOM 1030 AT THE CENTRAL ISLIP
COURTHOUSE, FEDERAL PLAZA, SPUR DR. NORTH OFF CARLETON AV.(CR
17)(SOUTHERN STATE PKWY. EXIT 43A.)

     TO MINIMIZE THE RISK OF UNDELIVERED MAIL/E-MAIL, PARTIES ARE
REQUESTED TO CONFIRM RECEIPT OF THIS NOTICE WITH EACH OTHER.

                                                /s/
                                          CHARLES J. BARAN,
                                         COURTROOM DEPUTY CLERK FOR
                                    HON. JOANNA SEYBERT
DATED: AUG. 13, 2019
       CENTRAL ISLIP      NY
